DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 8/8/2022.
Applicant’s amendments to the drawings are sufficient to overcome the drawings objections set forth in the previous office action. 
	
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. In response to applicant's argument that Buckley is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the applicant argues that Buckley does not disclose an endovascular catheter system for ablation of cardiovascular tissue using an ablation fluid. However, the examiner asserts that Buckley does indeed disclose this type of system. Firstly, the catheter system in Figure 14 of Buckley does indeed perform ablation. Ablation is defined as surgical removal of a body part or tissue. Col. 8, lines 5-14 of Buckley describe cryotherapy as a form of ablation. Further, Buckley describes performing cryotherapy using pressurized refrigerant in liquid form in Col. 24, lines 1-55. Thus, the pressurized refrigerant acts as an ablation fluid, making Buckley an endovascular catheter system for ablation of cardiovascular tissue using an ablation fluid. In Figure 14 of Buckley, the refrigerant is delivered using supply tube 1413.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant once again argues that Buckley does not describe delivering fluids. However, as described in Col. 10, lines 14-18, the supply tube or lumen is configured to retain the refrigerant in a liquid state at high pressure. In Figure 14 of Buckley, the refrigerant is delivered through supply tube 1413 to helical portion 1414, which contains a plurality of orifices 1416a-d. The refrigerant passes through these orifices and expands the balloon, thus delivering cryogenic cooling to the tissue, as explained in Col. 33, lines 24-57. Thus, when the openings are not extended beyond the open end of the catheter, the fluids are not delivered to the target site, and when the openings are extended beyond the open end of the catheter, the fluids are delivered to the target site. Therefore, all of the applicant’s arguments have been considered, but they are not persuasive. Based on the applicant’s amendments to the claims, claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Rydell in view of Gunday and Buckley.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rydell, US 4857045, herein referred to as "Rydell" in view of Gunday et al., US 20100121270, herein referred to as "Gunday", further in view of Buckley, US 8945107, herein referred to as “Buckley”.
Regarding claim 1, Rydell discloses an endovascular catheter system (Figure 1: atherectomy catheter), comprising: an outer catheter (Figures 1-2: outer tubular member 12), wherein the outer catheter (Figures 1-2: outer tubular member 12) includes a proximal open end (Col. 3 line 63 - Col. 4 line 4), a distal end (Figure 2: distal end portion), and an internal lumen (Figure 2: inner tubular member 18); a multi-lumen body (Figure 2), the multi-lumen body including: a first lumen (Figure 2: flush lumen 24) for delivery of fluid under pressure (Col. 3, lines 26-32), the first lumen having a proximal open end (Figures 1-2 and Col. 4, lines 38-43) and a distal closed end (Figure 2: distal end portion 22), the first lumen including spray openings (Figures 1-2: ports 20) disposed proximate to the distal closed end of the first lumen (Figure 2: ports 20 are proximate to distal end portion 22), and a second lumen (Figures 1-2: inner tubular member 18) for suctioning fluid under vacuum (Col. 3, lines 47-52), the second lumen having a proximal open end (Figures 1-2 and Col 4, lines 45-55) and a distal closed end (Figures 1-3: cutter tip 32), the second lumen being located inside the first lumen so that the second lumen has a diameter equal to a fraction of a diameter of the first lumen (Figure 2: inner tubular member 18 is inside outer tubular member 12 and has a smaller diameter than outer tubular member 12), the second lumen extending beyond the distal closed end of the first lumen (Figure 2: cutter tip 32 is beyond distal end portion 22), the second lumen including suction openings (Figures 2-3: openings 34) disposed beyond the distal closed end of the first lumen toward the distal closed end of the second lumen (Figure 2: openings 34 are beyond distal end portion 22 and are adjacent to cutter tip 32). 
Rydell does not explicitly disclose an endovascular catheter system for ablation of the left atrial appendage (LAA) or other cardiovascular tissue using an ablation fluid with a distal closed end and a first balloon fixed to the outside of the outer catheter, wherein the first balloon is located proximate to the distal end of the outer catheter; and a first inflation tube connecting a proximal end of the outer catheter and the first balloon, wherein the first inflation tube is located inside a wall of the outer catheter. Rydell also does not explicitly disclose an endovascular catheter system wherein the endovascular catheter system further comprises an inner catheter, including a proximal open end, and a closed distal end, wherein the inner catheter has an outer diameter that is smaller than a diameter of the internal lumen of the outer catheter, wherein the multi-lumen body is formed in the inner catheter, and wherein, in use, the closed distal end of the inner catheter, the spray openings and the suction openings in the multi-lumen body, can be extended beyond the distal open end of the outer catheter.
However, Gunday teaches an endovascular catheter system (Figure 1: system 20) for ablation ([0098]: “In this way, various forms and types of energy, such as radio-frequency and electrosurgical energy, can be supplied in a 360.degree. fashion to perform ablation, cauterization, excision, decortications, and/or tissue modification in order to optimize hemostasis and resection.”) of the left atrial appendage (LAA) or other cardiovascular tissue ([0007]) using an ablation fluid ([0034] and [0079] and [0120]) with a distal closed end (Figure 2A: bendable section 28 at the distal end of catheter 24 is closed) and a first balloon (Figure 2A: balloon 30) fixed to the outside of the outer catheter (Figure 2A: balloon 30 is fixed to the outside of catheter 26), wherein the first balloon (Figure 2A: balloon 30) is located proximate to the distal end of the outer catheter (Figure 2A: balloon 30 is proximate to bendable section 28); and a first inflation tube (Figure 2: outer lumens 60) connecting a proximal end of the outer catheter and the first balloon (Figure 2C and [0089]), wherein the first inflation tube (Figure 2C: outer lumens 60) is located inside a wall of the outer catheter (Figure 2C: outer lumens 60 are inside catheter’s outer wall 64).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the endovascular catheter system disclosed by Rydell with the ability to ablate cardiovascular tissue using an ablation fluid as taught by Gunday in order to optimize hemostasis and resection (Gunday [0098]), with a balloon fixed to the outside of the outer catheter as taught by Gunday to control bleeding (Gunday [0004]), and an inflation tube connecting a proximal end of the outer catheter and the balloon as taught by Gunday so that material intended for inflation and deflation of the balloon will not escape (Gunday [0089]).
However, Buckley teaches endovascular catheter system (Figure 14: cryotherapeutic device) wherein the endovascular catheter system further comprises an inner catheter (Figure 14: distal portion 1404), including a proximal open end (Figure 14: distal portion 1404 has a proximal open end which fits into elongated shaft 1406), and a closed distal end (Figure 14: rounded end 1409), wherein the inner catheter has an outer diameter that is smaller than a diameter of the internal lumen of the outer catheter (Figure 14: distal end 1404 has a smaller diameter than the inner diameter of the elongated shaft 1406 because distal end 1404 fits into the elongated shaft 1406 [see step 1407]), wherein the multi-lumen body is formed in the inner catheter (Figure 14: distal end 1404 includes supply tube 1413 and helical portion 1414), and wherein, in use, the closed distal end of the inner catheter (Figure 14: rounded end 1409), the spray openings and the suction openings in the multi-lumen body (Figure 14: exhaust openings 1408 and orifices 1416a-d and Col. 33, lines 60-67), can be extended beyond the distal open end of the outer catheter (Col. 33, lines 48-50 and [see figures 2A-2B for an example of the distal portion in collapsed configuration and expanded configuration).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the endovascular catheter system disclosed by Rydell with the multi-lumen body in the inner catheter, which can be extended beyond the outer catheter as taught by Buckley to control when the fluids are delivered to the target site (Buckley Abstract).
Regarding claim 7, Rydell in view of Gunday discloses the endovascular catheter system of claim 1, with Rydell further disclosing an endovascular catheter system (Figure 1: atherectomy catheter) with a second lumen (Figures 1-2: inner tubular member 18). Rydell in view of Gunday does not explicitly disclose an endovascular catheter system further comprising a sensor exposed to fluid in the second lumen.
However, Buckley teaches an endovascular catheter system (Figure 1: cryotherapeutic system 100) further comprising a sensor (Figure 2A: sensor 138) exposed to fluid in the second lumen (Figure 2A: sensor 138 is exposed to the fluid in exhaust lumen 134).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the endovascular catheter system disclosed by Rydell with the sensor taught by Buckley to provide feedback to the controller to regulate or control the system (Buckley Col. 12, lines 53-55).
Regarding claim 8, Rydell in view of Gunday and Buckley discloses the endovascular catheter system of claim 7, with Buckley further disclosing an endovascular catheter system wherein the sensor (Figure 2A: sensor 138) includes one or more of an alcohol sensor, an optical sensor, and a pressure sensor (Col. 10, lines 24-31).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the endovascular catheter system disclosed by Rydell with the pressure sensor taught by Buckley to provide feedback to the controller to regulate or control the system (Buckley Col. 12, lines 53-55).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rydell in view of Gunday and Buckley, further in view of Robinson et al., US 6726651, herein referred to as “Robinson”.
Regarding claim 3, Rydell in view of Gunday and Buckley disclose the endovascular catheter system of claim 1, but do not explicitly disclose an endovascular catheter system wherein the inner catheter further includes: a second balloon fixed to the outside of the inner catheter beyond the suction openings toward the closed distal end of the inner catheter; and a second inflation tube connecting the proximal open end of the inner catheter and the second balloon, wherein the second inflation tube is located inside a wall of the inner catheter.
However, Robinson teaches an endovascular catheter system (Figure 1: aortic catheter 101) wherein the inner catheter (Figure 1: catheter shaft 102) further includes: a second balloon (Figure 1: second occlusion member 104) fixed to the outside of the inner catheter beyond the suction openings toward the closed distal end of the inner catheter (Figure 1: second occlusion member 104 is close to the distal end 127 of catheter shaft 102 and is distal to distal suction openings 113 and distal arch openings 107); and a second inflation tube (Figures 2-4: second inflation lumen 115) connecting the proximal open end of the inner catheter and the second balloon (Figures 1-4: tube fitting 115’ and second inflation lumen 115 and Col. 12, lines 32-37 and Col. 13, lines 12-18), wherein the second inflation tube is located inside a wall of the inner catheter (Figures 2-4: second inflation lumen 115 is inside catheter shaft 102).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the endovascular catheter system disclosed by Rydell with the second balloon as taught by Robinson so that the catheter can be anchored in two different places (Robinson Col. 5, lines 18-40). 
Regarding claim 4, Rydell in view of Gunday and Buckley and Robinson disclose the endovascular catheter system of claim 3, and Robinson further discloses an endovascular catheter system (Figure 1: aortic catheter 101) wherein the first balloon is movable relative to the second balloon, so that an ablation window of variable length can be created (Col. 27, lines 51-58).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the endovascular catheter system disclosed by Rydell so that the first balloon would be movable along the shaft as taught by Robinson to selectively anchor and align the device (Robinson Col. 27 line 51 – Col. 28 line 5).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rydell in view of Gunday and Buckley, further in view of Sharma, US 20140200568, herein referred to as “Sharma”.
Regarding claim 9, Rydell in view of Gunday discloses the endovascular catheter system of claim 1, with Rydell further disclosing an endovascular catheter system (Figure 1: atherectomy catheter) with spray openings (Figures 1-2: ports 20) and suction openings (Figures 2-3: openings 34). Rydell in view of Gunday and Buckley does not explicitly disclose an endovascular catheter system further comprising a sensor located proximate to the spray openings and the suction openings.
However, Sharma discloses an endovascular catheter system further comprising a sensor (Figure 23: sensor 2345) located proximate to the spray opening (Figure 23: sensor 2345 is proximate to ablation catheter 2350 which has spray ports and suction ports [0172] and [0193]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the endovascular catheter system disclosed by Rydell with the sensor taught by Sharma to measure and control the flow of the ablative agent ([0190]).
Regarding claim 10, Rydell in view of Gunday, Buckley, and Sharma discloses the endovascular catheter system of claim 9, with Sharma further disclosing an endovascular catheter system wherein the sensor (Figure 23: sensor 2345) includes one or more of an alcohol sensor, an optical sensor, and a pressure sensor ([0307]: “In various embodiments, optional sensors 2345 positioned proximate the distal end of the catheter 2350 measure one or more of temperature, pressure, or flow of vapor and transmit the information to the microcontroller 2335, which in turn controls the rate of the pump 2325 and the level of vaporizing energy provided by the heater or heat exchange unit 2330.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the endovascular catheter system disclosed by Rydell with the pressure sensor taught by Sharma to measure and control the flow of the ablative agent ([0190]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794         
                                                                                                   /JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794